MEMORANDUM OPINION

PER CURIAM.
Plaintiff appeals from the entry of summary judgment in favor of defendant in plaintiff’s suit against his landlord for personal injuries sustained as a result of a criminal robbery and assault by third parties occurring on a parking lot owned by the landlord and made available for use by tenants. The facts were undisputed and the issue presented is solely one of law. No error of law appears and the summary judgment was properly granted. Kopoian v. George Miller & Co., Inc., 901 S.W.2d 63 (Mo.App.1995). An opinion would serve no precedential purpose. The judgment is affirmed. Rule 84.16(b).